DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In the final sentence of paragraph [0045], Applicant’s specification recites “The valve 92 may alternatively be positioned within the second conduit 90 or one of the valves 90 may be positioned in each of the first and the second conduits 88 and 90,” (emphasis added). The emphasized portion erroneously attributes reference numeral 90 to the valve. Reference numeral 90 corresponds to the second conduit. The reference numeral corresponding to the valve is 92.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 18, 22, 23, and 26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "said outflow boxes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "said outflow boxes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 22 recites “a first configuration” in line 4 and “a second configuration” in line 5.
It is unclear if these first and second configurations are the same as the first and second configurations recited in claim 1, upon which claim 22 depends.
The fact that claim 22 recites “a first configuration” and “a second configuration” rather than --the first configuration-- and --a second configuration--, coupled with the fact that claim 22 goes onto describe particulars of said first and second configurations (whereas the particulars of the first and second configurations of claim 1 have already been recited in far greater detail), suggests that the first and second configurations recited in claim 22 are different than those in claim 1.
On the other hand, if the first and second configurations of claim 22 are, in fact, intended to be different than those recited in claim 1, the fact that claim 22 uses the same terms (i.e. “first configuration” and “second configuration”) to refer to configurations which are different than the first and second configurations of claim 1, leads to a lack of clarity.
Applicant should amend claim 22 to clarify the relationship (or absence thereof) between the first and second configurations recited in claim 22 and those recited in claim 1.
Claim 23 recites the limitation "said actuator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "said actuator" in line 1.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 14, 18, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graven (US 3,412,016).
With regard to claim 1: Graven teaches a mass transfer assembly positioned within said open internal region, the mass transfer assembly being a mass transfer assembly for use an open internal region within a mass transfer column (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35), the mass transfer assembly comprising:
A dividing wall (baffle) 48 forming a first subregion C and a second sub region D on opposite sides of the dividing wall 48 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
One or more zones of mass transfer structures positioned in the first and second sub- regions C and D on the opposite sides of the dividing wall 48 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
A liquid flow divider positioned above the dividing wall 48 for delivering a volumetric split of liquid to the first and second sub-regions C and D, the liquid flow divider comprising a first conduit 56, a second conduit 61, through which the volumetric split of liquid is respectively delivered to the first sub region C and the second sub region D, a first movable valve disposed in the first conduit 56 and a second movable valve disposed within the second conduit 61 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35). 
Although it is not explicitly taught, it is understood that the liquid flow divider is moveable between a first configuration (i.e. a configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve closed or partially closed position, and wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve open or partially open position, said second valve open or partially open position being more open than the first valve closed or partially closed position) for delivering a volumetric flow of liquid to the first sub-region C and a second configuration (i.e. a configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve open or partially open position, wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve closed position or partially closed position, wherein the first valve open or partially open position is more open than the first valve closed position or partially closed position and more open than the second valve closed or partially closed position, and wherein the second valve closed or partially closed position is more closed that the second valve open or partially more open position) for delivering a greater volumetric flow of liquid to the first sub-region C to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions C and Don the opposite sides of the dividing wall 48.
Although it is not explicitly taught, it is understood that when the liquid flow divider is in the first configuration (i.e. the configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve closed or partially closed position, and wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve open or partially open position, said second valve open or partially open position being more open than the first valve closed or partially closed position) the volumetric flow of liquid to the first sub-region is less than or the same as a volumetric flow of liquid to the second sub-region and when the liquid flow divider is in the second configuration (i.e. the configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve open or partially open position, wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve closed position or partially closed position, wherein the first valve open or partially open position is more open than the first valve closed position or partially closed position and more open than the second valve closed or partially closed position, and wherein the second valve closed or partially closed position is more closed that the second valve open or partially more open position) the volumetric flow of liquid to the first sub-region is greater than the volumetric flow of liquid to the second sub-region.
As discussed above the liquid flow divider comprising a first conduit 56, a second conduit 61, through which the volumetric split of liquid is respectively delivered to the first sub region C and the second sub region D, a first movable valve disposed in the first conduit 56 and a second movable valve disposed within the second conduit 61 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
Although it is not explicitly taught, it is understood that the first and second movable valves are movable for varying the cross-sectional areas within the first and second conduits 56 and 61 respectively, i.e. when said valves are actuated, some internal mechanism thereof will move and either expand (if the valves are being opened) or restrict (if the valves are being closed) the cross sectional areas open to liquid flow within the first and second conduits 56 and 61.
Although it is not explicitly taught, it is understood that when the liquid flow divider is in the first configuration (i.e. the configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve closed or partially closed position, and wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve open or partially open position, said second valve open or partially open position being more open than the first valve closed or partially closed position) the cross-sectional area that is open to liquid flow is less than the cross-sectional area that is open to flow when the liquid flow divider is in the second configuration (i.e. the configuration wherein the first movable valve [the valve disposed in the first conduit 56] is in a first valve open or partially open position, wherein the second movable valve [the valve disposed in the second conduit 61] is in a second valve closed position or partially closed position, wherein the first valve open or partially open position is more open than the first valve closed position or partially closed position and more open than the second valve closed or partially closed position, and wherein the second valve closed or partially closed position is more closed that the second valve open or partially more open position), i.e. on account of the first valve being less open in the first configuration than it is in the second.
With regard to claim 9: The device of Graven includes outflow boxes (top trays) 14 and 14a for receiving said volumetric splits of liquid, wherein said outflow boxes 14 and 14a further include outlets in said outflow boxes 14 and 14a in the form of (downcomers) 82 and 81 (Figure 1, Column 3 Lines 50-72). Note: Although the specification of Graven fails to explicitly describe the reference numerals 81 and 82, it is understood from the illustration of Figure 1 and the description of similar elements 77 and 78 that said reference numerals 82 and 81 point to liquid outlets, i.e. downcomers (Figure 1, Column 3 Lines 50-72).
With regard to claim 14: The device of Graven includes a mass transfer column (fractionation column) 2, the mass transfer column comprising a shell and an open internal region defined by said shell, and the mass transfer assembly as described in the rejection of claim 1 above positioned within said open internal region (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
With regard to claim 18: The device of Graven includes outflow boxes (top trays) 14 and 14a for receiving said volumetric splits of liquid, wherein said outflow boxes 14 and 14a further include outlets in said outflow boxes 14 and 14a in the form of (downcomers) 82 and 81 (Figure 1, Column 3 Lines 50-72). Note: Although the specification of Graven fails to explicitly describe the reference numerals 81 and 82, it is understood from the illustration of Figure 1 and the description of similar elements 77 and 78 that said reference numerals point to liquid outlets, i.e. downcomers (Figure 1, Column 3 Lines 50-72).
With regard to claim 25: As discussed in the rejection of claim 1 above, the device of Graven includes a second movable valve in the second conduit 61 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 12, 22, 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Graven.
	With regard to claim 11: Graven teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Graven does not explicitly teach that the liquid flow divider comprises actuators associated with the valves for controlling the movements of the valves. However, an individual with an understanding of valves will recognize that the liquid flow divider of Graven will necessarily comprise actuators associated with the valves for controlling movements of the valves, as actuators of some sort would be necessary to actually control the degrees to which said valves are opened/closed.
	In the exceedingly unlikely event that actuators were not necessarily present within Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven by adding actuators associated with the valves for controlling the movements of the valves, in order to provide Graven with a necessary means of controlling the opening/closing of the valves.
With regard to claim 12: Graven does not explicitly teach the presence of linkages coupling said actuators with said valves. However, an individual with an understanding of valves will recognize that such linkages are necessarily present. For instance, even in the case where the valves are manually actuated by manual actuators such as levers, dials, or hand wheels, there must be some sort of linkages coupling said actuators to the internal mechanisms of the valves so as to transfer motion from the actuators to the internal mechanisms of the valves such that the actuators can actually affect opening/closing of the valves. 
In the exceedingly unlikely event that a linkage were not necessarily present within modified Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven by adding linkages coupling said actuators with said valves, in order to provide Graven with necessary means of transferring motion from the actuators to the internal mechanisms of the valves such that the actuators can actually affect opening/closing of the valves.
With regard to claim 22: Graven teaches all of the limitations of claim 1 as discussed in the 102 rejections above.
The device of Graven includes a mass transfer column (fractionation column) 2, the mass transfer column comprising a shell and an open internal region defined by said shell, and the mass transfer assembly as described in the rejection of claim 1 above positioned within said open internal region (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
Graven does not explicitly teach that the liquid flow divider comprises actuators associated with the valves for controlling the movements of the valves. However, an individual with an understanding of valves will recognize that the liquid flow divider of Graven will necessarily comprise actuators associated with the valves for controlling movements of the valves, as actuators of some sort would be necessary to actually control the degrees to which said valves are opened/closed.
	In the exceedingly unlikely event that actuators were not necessarily present within Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven by adding actuators associated with the valves for controlling the movements of the valves, in order to provide Graven with a necessary means of controlling the opening/closing of the valves.
Graven teaches a method of operating said mass transfer column, i.e. said mass transfer column comprising a shell and an open internal region defined by said shell, and the mass transfer assembly as described in the rejection of claim 1 above positioned within said open internal region (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35), the method comprising steps of:
Operating the actuators to move the liquid flow divider between multiple configurations to allow an adjustment of the volumetric split of liquid delivered to the first and second subregions C and D on the opposite sides of the dividing wall 48 (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35)
Introducing a plurality of feed streams into the open internal region (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
Processing the feed streams to cause liquid to descend through the first and second sub-regions C and D (abstract, Figure 1, Column 2 Line 20-Column 3 Line 45, Column 4 Lines 3-35).
And withdrawing a product from the mass transfer column.
Graven does not explicitly teach that operating the actuators to move the liquid flow divider between multiple configurations involves operating the actuators to move the liquid flow divider between a first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region.
However, the liquid flow divider, including two separate control valves is capable of inhabiting a large number of different configurations into which is may be placed by the actuators, i.e. the actuators can actuate the valves into said configurations. These configurations include, but are not limited to, first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region. The fact that flow divider of Graven is capable of entering into a plurality of configurations would suggest the use of any of said plurality of configurations to one of ordinary skill in the art, i.e. because the flow divider of Graven is capable of inhabiting a particular configuration, a person having ordinary skill in the art would find it obvious to use said particular configuration for an application (i.e. a particular distillation condition or set thereof) to which it is suited.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven by operating the actuators to move the liquid flow divider between a first configuration for delivering a volumetric flow of liquid to the first sub-region and a second configuration for delivering a greater volumetric flow of liquid to the first sub-region, in order to obtain a method which is capable of switching between said configurations when one configuration or the other is deemed to be more suitable for a present or desired distillation condition or set thereof. 
With regard to claim 23: Graven teaches all of the limitations of claim 14 as discussed in the 102 rejections above. 
Graven does not explicitly teach that the liquid flow divider comprises actuators associated with the valves for controlling the movements of the valves. However, an individual with an understanding of valves will recognize that the liquid flow divider of Graven will necessarily comprise actuators associated with the valves for controlling movements of the valves, as actuators of some sort would be necessary to actually control the degrees to which said valves are opened/closed.
	In the exceedingly unlikely event that actuators were not necessarily present within Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven by adding actuators associated with the valves for controlling the movements of the valves, in order to provide Graven with a necessary means of controlling the opening/closing of the valves.
Graven does not explicitly teach that said actuators are selected from the group consisting of a hydraulic actuator, a pneumatic actuator, an electric actuator, magnetic actuator, and a thermal actuator.
However, the use of such actuators for actuating valves is notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize the use of such actuators as being advantageous, as use of such actuators allows for automated actuation of control valves for automated flow control therewith.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by configuring the actuators as automatic actuators selected from the group consisting of a hydraulic actuator, a pneumatic actuator, an electric actuator, magnetic actuator, and a thermal actuator, in order to obtain a predictably functional device having that is advantageously actuated by some sort of automatic actuator.
With regard to claim 24: Modified Graven does not explicitly teach that the actuators are rotary actuators or linear actuators. 
However, the use of linear actuators and rotary actuators are both notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize that the actuators of Graven would necessarily actuate by a linear motion, a rotational motion, or some combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by using for the first and second actuators, actuators that are rotary, linear, or some combination thereof, in order to obtain a predictably functional system which contains actuators that are capable of actuating the first and second valves.
With regard to claim 26: Graven teaches all of the limitations of claim 1 as discussed in the 102 rejections above. 
Graven does not explicitly teach that the liquid flow divider comprises actuators associated with the valves for controlling the movements of the valves. However, an individual with an understanding of valves will recognize that the liquid flow divider of Graven will necessarily comprise actuators associated with the valves for controlling movements of the valves, as actuators of some sort would be necessary to actually control the degrees to which said valves are opened/closed.
	In the exceedingly unlikely event that actuators were not necessarily present within Graven, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven by adding actuators associated with the valves for controlling the movements of the valves, in order to provide Graven with a necessary means of controlling the opening/closing of the valves.
Graven does not explicitly teach that said actuators are selected from the group consisting of a hydraulic actuator, a pneumatic actuator, an electric actuator, magnetic actuator, and a thermal actuator.
However, the use of such actuators for actuating valves is notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize the use of such actuators as being advantageous, as use of such actuators allows for automated actuation of control valves for automated flow control therewith.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by configuring the actuators as automatic actuators selected from the group consisting of a hydraulic actuator, a pneumatic actuator, an electric actuator, magnetic actuator, and a thermal actuator, in order to obtain a predictably functional device having that is advantageously actuated by some sort of automatic actuator.
With regard to claim 27: Modified Graven does not explicitly teach that the actuators are rotary actuators or linear actuators. 
However, the use of linear actuators and rotary actuators are both notoriously well known in the art. Furthermore, a person having ordinary skill in the art would recognize that the actuators of Graven would necessarily actuate by a linear motion, a rotational motion, or some combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Graven by using for the first and second actuators, actuators that are rotary, linear, or some combination thereof, in order to obtain a predictably functional system which contains actuators that are capable of actuating the first and second valves.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being obvious over Graven in view of Jensen (US 4,498,916).
With regard to claim 13: Graven teaches or renders obvious all of the limitations of claim 12 as discussed in the 102/103 rejection thereof above. 
Graven is silent to the valves including restrictor plates positioned within the first conduit and the second conduit. 
However, valves which include restrictor plates for regulating flow, i.e. valves such knife valves, gate valves, and butterfly valves, are well known in the art. Graven does not explicitly teach the type of valves used in the first and second conduits 56 and 61 and merely offers a generic diagrammatic depiction of said valves. Thus, a person having ordinary skill in the art would be motivated to search the prior art for a particular kind of valve suitable for use as the first and second valves in the first and second conduits 56 and 51 of Graven.
Jensen teaches a method of controlling a fractional distillation process (abstract). Jensen teaches that gate valves are suitable for regulating liquid flow (Column 2 Lines 5-21). In view of this teaching by Jensen, a person having ordinary skill in the art would have a reasonable expectation that a gate valve would be suitable for use as the first and second valves in Graven. As discussed above, it is understood that a gate valve is a kind of valve which comprises a restrictor plate disposed therein for regulating flow.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Graven in view of Jensen by using gate valves as the first and second valves in Graven in order to obtain a device which had valves which were predictably capable of regulating liquid flow in the first and second conduits.
In Graven modified as described above, the first and second valves, being gate valves, each include a restrictor plate positioned within the first and second conduits respectively.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being obvious over Graven in view of Agrawal et al. (US 2015/0119612).
With regard to claim 21: Graven teaches all of the limitations of claim 14 as described in the 102 rejection thereof above. 
Graven is silent to the mass transfer assembly including another diving wall, wherein the dividing walls are positioned in a horizontally spaced apart and parallel relationship.
However, columns having two dividing walls arranged as such are known in the art. For example,
Agrawal teaches a plurality of distillation columns having dividing walls (abstract), some of said dividing wall columns having two dividing walls positioned in a horizontally spaced apart and parallel relationship (Figures 15-18). A person having ordinary skill in the art would recognize that it is important to regulate the relative vapor flow rate between the three sub-regions delimited by said dividing walls, just as it is important in the single dividing wall system of Gao.
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Graven and Agrawal by applying the mass transfer assembly of Graven, which is capable of controlling relative vapor flow rate through sub regions formed by a dividing wall, to a column having two dividing walls positioned in a horizontally spaced apart and parallel relationship so as to form three sub-regions, i.e. like those in Graven, in order to control the relative liquid flow rate between said three sub-regions in such columns.

Claim(s) 1, 11, 12, and 14 is/are rejected under 35 U.S.C. 103 as being obvious over Reyneke et al. (US 2004/0182751), hereafter referred to as Reyneke.
With regard to claim 1: Reyneke A mass transfer assembly for use in an open internal region within a mass transfer column (single column C101), the mass transfer assembly comprising (abstract, Figure 1, paragraphs [0016]-[0021]).
A dividing wall forming first and second sub-regions (section A and section B respectively) on opposite sides of the dividing walls (abstract, Figure 1, paragraphs [0016]-[0021]).
One or more zones of mass transfer structures (trays or packing) positioned in the first and second sub-regions (section A and section B) on the opposite sides of the dividing walls (abstract, Figure 1, paragraphs [0016]-[0021]).
A liquid flow divider (comprised of lines 106, 107, 108, valve V101, and pump P101) positioned above the dividing wall for delivering a volumetric split of liquid to the first and second sub-regions (sections A and B) (abstract, Figure 1, paragraphs [0016]-[0021]).
As discussed above, the liquid flow divider comprises a first conduit 107 and a second conduit 108 through which said volumetric split of liquid is respectively delivered to said first and second sub-regions A and B and a moveable valve V101 for controlling the flow of liquid through the first conduit 107 (abstract, Figure 1, paragraphs [0016]-[0021]).  
Although it is not explicitly taught, it is understood that the liquid flow divider is and moveable between a first configuration (i.e. a configuration wherein the valve V101 is at least partially closed) for delivering a volumetric flow of liquid to the first sub-region (section A) and a second configuration (i.e. a configuration wherein the valve V101 is open, or at least more open than it is in the first configuration) for delivering a greater volumetric flow of liquid to the first sub-region (section A) to allow an adjustment of the volumetric split of liquid when delivered to the first and second sub-regions (sections A and B) on the opposite sides of the dividing wall.
Although it is not explicitly taught, it is understood that the valve V101 is movable for varying a cross section that is open to liquid flow within the first conduit, i.e. it is understood that the valve V101 will necessarily comprise some element that will vary the cross sectional area open to liquid flow within the first conduit when the valve V101 is actuated, wherein when the liquid flow divider is in the first configuration (i.e. the configuration wherein the valve V101 is at least partially closed) the cross sectional area that is open to liquid flow is less than the cross sectional area that is open to liquid flow when the flow divider is in the second configuration (i.e. the configuration wherein the valve V101 is open, or at least more open than it is in the first configuration).
Although it is not explicitly taught, it is understood that when the liquid flow divider is in the first configuration (i.e. the configuration wherein the valve V101 is at least partially closed), the volumetric flow of liquid to the first subregion A is less than or the same as a volumetric flow of liquid to the second subregion B, i.e. as a result of the valve V101 being at least partially closed.
It is not explicitly taught that, when the liquid flow divider is in the second configuration (i.e. the configuration wherein the valve V101 is open, or at least more open than it is in the first configuration), the volumetric flow of liquid to the first sub-region is greater than the volumetric flow of liquid to the second sub-region. 
	However, due to the fact that the liquid flow divider only comprises a flow valve in the first conduit 107, a person having ordinary skill in the art would recognize that it would be advantageous to configure the liquid flow divider such that the first conduit 107 has a flow capacity when the control valve V101 therein is fully open that is greater than the flow capacity of the second flow conduit 108. In particular, a person having ordinary skill in the art would recognize that a liquid flow divider configured as such would be able to exercise a greater degree of control over the ratio of liquid flow to the first and second sub regions than a liquid flow divider wherein the second flow conduit 108 had a flow capacity greater than or equal to the flow capacity of the first conduit 107 when the control valve V101 were in the fully open position. More specifically, a person having ordinary skill in the art would recognize that such a configuration would allow the ratio of liquid flowing to the first subregion to liquid flowing to the second subregion to be controlled over a range of ratios from greater than one to less than one. On the other hand, a configuration wherein the full flow capacity of the first conduit 107 is equal to or less than the flow capacity of the second conduit 108 would only allow for control of said ratio over a range of, at most, 1 to less than 1. In view of the forgoing, a person having ordinary skill in the art would clearly recognize the configuration wherein the full flow capacity of the first conduit 107 is greater than the flow capacity of the second as being superior to the alternatives discussed above, at least because said configuration is more adaptable. In such a configuration, the liquid flow divider of Reyneke would be capable of inhabiting a second configuration (i.e. a configuration wherein the valve V101 is open, or at least more open than it is in the first configuration) wherein the volumetric flow of liquid to the first sub-region is greater than the volumetric flow of liquid to the second sub-region.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Reyneke by configuring the liquid flow divider such that the first conduit 107 has a flow capacity when the control valve V101 therein is fully open that is greater than the flow capacity of the second flow conduit 108, resulting in a liquid flow divider, that when in a second configuration, (i.e. a configuration wherein the valve V101 is open, or at least more open than it is in the first configuration) the volumetric flow of liquid to the first sub-region is greater than the volumetric flow of liquid to the second sub-region, in order to obtain a flow divider that is more adaptable to a wider range of different flow ratios.
	With regard to claim 11: Modified Reyneke does not explicitly teach that the liquid flow divider comprises an actuator associated with the valve for controlling the movement of the valve. However, an individual with an understanding of valves will recognize that the liquid flow divider of Reyneke will necessarily comprise an actuator associated with the valve for controlling movement of the valve, as an actuator of some sort would be necessary to actually control the degree to which said valve is opened/closed.
	In the exceedingly unlikely event that an actuator were not necessarily present within modified Reyneke, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Reyneke by adding an actuator associated with the valve for controlling the movement of the valve, in order to provide Reyneke with a necessary means of controlling the opening/closing of the valve.
	With regard to claim 12: Modified Reyneke does not explicitly teach the presence of a linkage coupling said actuator with said valve. However, an individual with an understanding of valves will recognize that such a linkage is necessarily present. For instance, even in the case where the valve is manually actuated by a manual actuator such as a lever, dial, or hand wheel, there must be some sort of linkage coupling said actuator to the internal mechanism of the valve so as to transfer motion from the actuator to the internal mechanism of the valve such that the actuator can actually affect opening/closing of the valve. 
In the exceedingly unlikely event that a linkage were not necessarily present within modified Reyneke, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Reyneke by adding a linkage coupling said actuator with said valve, in order to provide Reyneke with a necessary means of transferring motion from the actuator to the internal mechanism of the valve such that the actuator can actually affect opening/closing of the valve.
With regard to claim 14: The system of modified Reyneke is a mass transfer column C101 comprising a shell, an open internal region defined by said shell, and the mass transfer assembly as discussed in the rejection of claim 1 above positioned within said open internal region (abstract, Figure 1, paragraphs [0016]-[0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN "LUKE" PILCHER whose telephone number is (571)272-2691. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN LUKE PILCHER/Examiner, Art Unit 1772